            Case 1:21-cr-10045-ADB Document 68 Filed 08/25/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                    CRIMINAL No. 21-CR-10045-ADB
          v.

 PEPO HERD EL, a.k.a.,
 PEPO WAMCHAWI HERD,

           Defendant


                                    STATUS MEMORANDUM

       The parties last appeared before the Court on June 30, 2021. At that appearance the

parties were in receipt of psychiatric report issued by Dr. Julia Reade. The defendant requested,

and the Court granted a continuance to conduct a competency hearing pursuant to 18 U.S.C.

§ 4241.

       This matter is currently set for status on August 30, 2021. At that appearance the

government anticipates calling Dr. Reade and presenting Dr. Reade’s report of her analysis of the

defendant. The government does not intend to call further witnesses.

          Pursuant to 18 U.S.C. § 4247(d), which sets forth the procedures for a competency

hearing, the defendant “shall be represented by counsel . . . afforded an opportunity to testify, to

present evidence to subpoena witnesses on his behalf and to confront and cross-examine witness

who appear at the hearing.” Id.

       The defendant has had the representation of counsel, Ms. Julie-Ann Olson, throughout

the pendency of this matter. The government is not aware of any subpoenas that have issued to

potential witnesses that may be called by the defendant. The government is also not aware of

any evidence the defendant intends to present.
         Case 1:21-cr-10045-ADB Document 68 Filed 08/25/21 Page 2 of 3




       The defendant will be present and afforded the opportunity to cross-examine Dr. Reade

and testify on his own behalf, should he choose to do so.

                                             Respectfully submitted,

                                             NATHANIEL R. MENDELL
                                             Acting United States Attorney


                                             /s/ Amanda Beck
                                     By:     /s/ Ben Tolkoff
                                             AMANDA BECK
                                             BENJAMIN TOLKOFF
                                             Assistant United States Attorney
                                             617/748-3183




                                                2
          Case 1:21-cr-10045-ADB Document 68 Filed 08/25/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

.

                                              /s/ Ben Tolkoff
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorney



Date: August 25, 2021




                                                 3
